DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendments of claims 1, 3, 5, and 15-18 are acknowledged by the Examiner.
	Applicant’s cancelation of claims 4, 9, and 14 are acknowledged by the Examiner. 
	Applicant’s addition of new claims 19-23 are acknowledged by the Examiner. 
	Applicant’s amendment of claim 3 has overcome the previous rejection under 35 U.S.C. 112(b). As such the rejection under 35 U.S.C. 112(b) is withdrawn.
	Applicant’s amendment of claims 3 and 17 have overcome the previous claim objections. As such the claim objections of claims 3 and 17 are withdrawn.
	Applicant’s cancelation of claim 4 has overcome the previous rejection under 35 U.S.C. 112(b). As such the rejection under 35 U.S.C. 112(b) is withdrawn.
	Applicant’s cancelation of claim 14 has overcome the previous rejection under 35 U.S.C. 112(b) and 112(d). As such the rejection under 35 U.S.C. 112(b) and 112(d) is withdrawn.
	Applicant’s amendment of claims 15-18 to now depend from claim 6 instead of rejected claim 14, has overcome the previous rejection under 35 U.S.C. 112(b) and 112(d). As such the rejection under 35 U.S.C. 112(b) and 112(d) is withdrawn.
Response to Arguments
Applicant’s arguments, see remarks [0009], filed 05/06/2021, with respect to the rejection of claims 1, and 14-17 under 35 U.S.C. 102(a)(1) in view of Greenwald (US 2008/0146981 A1) rejection of claims 1, and 14-17 under 35 U.S.C. 102(a)(1) in view of Greenwald (US 2008/0146981 A1) has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1 and 18 have been considered but are moot because the new ground of rejection does not rely on the same interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sigurdsson et al. (US 2016/0095734 A1) (hereinafter Sigurdsson).
In regards to claim 1, Sigurdsson discloses a tensioning strap (14; see [0074]; see figure 3a) comprising a strap-shaped base body (22; see [0077]; see figure 3a) with a longitudinal direction (see annotated figure 7a below), wherein the base body (22) is compressible and/or extensible in the longitudinal direction (see [0087] in reference to shortening and lengthening 14 (and therefore 22); this is construed to be compressing and extending), and comprising at least one pull cable (27; see [0103]; see figure 7a), 
wherein the pull cable (27) is fastened at one end (left end of 22 as indicated in annotated figure 7a below) of the base body (22) and extends at least twice along the longitudinal direction of the base body (22; see annotated figure 7a below), 
wherein the base body (22) is designed as at least one of a netted strap and a mesh strap (mesh is defined by the Merriam-Webster dictionary as: “a woven, knit, or knotted material of open texture with evenly spaced holes (see https://www.merriam-webster.com/dictionary/mesh); see [0077] in reference to 14 being made from a textile (woven material); see [0086] in reference to 68 and 69 being formed in 14; see figure 3a to see that 68 and 69 are evenly spaced, thus 14 (and therefore 22) is construed to be a mesh strap).

    PNG
    media_image1.png
    552
    692
    media_image1.png
    Greyscale

In regards to claim 2, Sigurdsson discloses the invention as discussed above.
Sigurdsson further discloses wherein the base body (22) is compressible in the longitudinal direction (see [0087]).
In regards to claim 3, Sigurdsson discloses the invention as discussed above.	Sigurdsson further discloses 	wherein the tensioning strap (14) is configured to tension a belt  (12; belt is defined by the Merriam-Webster dictionary as: “a continuous band of tough flexible material for transmitting motion and power or conveying materials” (see https://www.merriam-webster.com/dictionary/belt); 12 is a continuous band of tough, reinforced fabric (see [0073]), which transmits motion, and power generated by 14 (see [0027]), thus 12 is construed to be a belt; and therefore tensioning of 14 applies a tensioning force to 12, and as such 14 is suitable for tensioning a belt) around a part of the body (see figure 1).
In regards to claim 5, Sigurdsson discloses the invention as discussed above.
Sigurdsson further discloses wherein the pull cable (27) is deflected at, at least one end of the base body (22; see Figure 7a that 27 is deflected via 40).
In regards to claim 6, Sigurdsson discloses the invention as discussed above.
Sigurdsson further discloses wherein the tensioning strap (14) is a component of at least one of an orthopedic aid, a medical aid, and a sports aid (10; see [0072]; see Figure 1).
In regards to claim 7, Sigurdsson discloses the invention as discussed above.
Sigurdsson further discloses wherein the pull cable (27) is formed as a pulley block (Applicant’s disclosure defines a pulley block as “if it (the pull cable) runs at least twice along the direction of the base body (see [Applicant’s Page 5 ln 6-10]), 27 runs at least twice along the direction of the base body (see Figure 7a), as such 27 is formed as a pulley block).
In regards to claim 8, Sigurdsson discloses the invention as discussed above.
Sigurdsson further discloses wherein the pull cable (27) is movably mounted in the base body (22; see [0087] in reference to 26 adjusting the length of a cable, this is construed to be the pull cable is moveably mounted in 22; see Figure 1 and 7a).
In regards to claim 10, Sigurdsson discloses the invention as discussed above.
Sigurdsson further discloses wherein at least one of the netted strap and mesh strap (22) is formed of plastic (see [0077] in reference to polymers (plastic) being used for 22).
In regards to claim 11, Sigurdsson discloses the invention as discussed above.
Sigurdsson further discloses wherein at least one of the netted strap and mesh strap (22) has a multiple number of recesses (68 and 69; see [0086]; see Figure 1).
In regards to claim 12, Sigurdsson discloses the invention as discussed above.
Sigurdsson further discloses wherein a respective end element (end of 14 as indicated by A in annotated Figure 7a below), which has a fastening device and/or a deflecting device (40; see [0103]; see Figure 7a) for the pull cable (27), is assigned to the base body (22) at its longitudinal direction ends (see annotated Figure 7a below).

    PNG
    media_image2.png
    491
    525
    media_image2.png
    Greyscale

In regards to claim 13, Sigurdsson discloses the invention as discussed above.
Sigurdsson further discloses wherein a roll-up element (26; see [0103]; see Figure 7a) for tensioning and rolling up the pull cable (27; see [0087] in reference to 26 adjusting the length of a cable, construed to be tensioning and rolling up 27) is assigned to the base body (22) at one longitudinal direction end (see annotated Figure 7a above).
In regards to claim 15, Sigurdsson discloses the invention as discussed above.
Sigurdsson further discloses wherein the tensioning strap (14) is the component the orthopedic aid (10), and wherein the orthopedic aid (10) is an orthosis (see [0072]; see figure 1).
Claim(s) 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Modglin (US 2014/0221893 A1).
In regards to claim 19, Modglin discloses a tensioning strap (26; see [0030]; see figure 5) comprising a strap-shaped base body (as indicated by A in annotated figure 6 below) with a longitudinal direction (see annotated figure 6 below), wherein the base body (A) is at least one of compressible and extensible in the longitudinal direction (see [0025 in reference to 26 being formed of an elastic fabric, as such 26 is at least extensible in the longitudinal direction), the tensioning strap (26) comprising a first end element (48; see [0032]; see figure 6) attached at a first end of the strap- shaped base body (A; see figure 6) and a second end element (as indicated by B in annotated figure 6 below) attached at a second end of the strap-shaped base body (A; see figure 6) opposite the first end element (48; see figure 6), and at least one pull cable (42; see [0028]; see figure 6) running contiguously at least three times (see figure 6) through the entire longitudinal direction of the strap-shaped base body (A; see figure 6 that 42 runs contiguously through the longitudinal direction of indicated portion A).

    PNG
    media_image3.png
    320
    623
    media_image3.png
    Greyscale

	In regards to claim 20, Modglin discloses the invention as discussed above.
	Modglin further discloses wherein the at least one pull cable (42) is removably attached to the first end element (48; see figure 8), and wherein the at least one pull cable (42) may be pulled from the second end element (B; see [0028] in reference to 44 up taking the cable through reeling, as such pulling 42 from B).
	In regards to claim 21, Modglin discloses the invention as discussed above.
	Modglin further discloses wherein the at least one pull cable (42) passes through the longitudinal direction of the strap-shaped base body (A) from the first end element (48) to the second end element (B) in a first pass, then from the second end element (B) to the first end element (48) in a second pass, and then from the first end element (48) to the second end element in a third pass (see annotated figure 6 below).
    PNG
    media_image4.png
    301
    739
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sigurdsson et al. (US 2016/0095734 A1) (hereinafter Sigurdsson).
In regards to claim 16, Sigurdsson discloses the invention as discussed above.
wherein the tensioning strap is designed to encompass a part of a user’s body which permits a circular closure of the tensioning strap. 
However, Sigurdsson teaches a secondary embodiment of the tensioning strap (300; see [0110]; see figure 8) wherein the tensioning strap (300) is designed to encompass a part of a user’s body (see [0110] in reference to 300 being secured about a user’s patella, and thus is construed to encompass the user’s patella) which permits a circular closure of the tensioning strap (see [0110] and figure 8 that 300 is formed in the shape of an oval and therefore permits a circular closure of the tensioning strap) for the purpose of increasing forces on the patella (see [0017]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified shape the tensioning strap as disclosed by the first embodiment of Sigurdsson to be the circular tensioning strap as is taught by the second embodiment of Sigurdsson in order to have provided an improved tensioning strap that would ass the benefit of increasing the forces on the user’s patella (see [0017]) therefore increasing the stabilizing force applied by the orthopedic device. Further Sigurdsson discloses an interchanging of different embodiments (see [0124]). 
In regards to claim 17, Sigurdsson as now modified by the second embodiment of Sigurdsson discloses the invention as discussed above.
Sigurdsson further discloses wherein the orthosis (10) is configured for cushioning or limiting the joint movement of an extremity joint (see [0077] in reference to preventing the material of the support for significantly yielding to movement of the user’s knee, as such with an unyielding material, would limit joint movement to an extent), having a cuff (37; see [0076]; see figure 2; 36 encompasses a user’s side portion of their leg and is therefore construed to be a cuff) encompassing the extremity below the extremity joint (see figure 2), wherein the cuff (37) is coupled to an abutment (30; see [0083]; see figure 1; 30 being of the same device as 37, is indirectly coupled to 37) that can be applied to the extremity above the joint (see figure 1 that 30 is applied above the lower portion of the joint), wherein the pull cable (27) extends from the abutment (30) to the cuff (37; see figure 1 that 27 extends to 37) and is connected in a force-fitting manner (14 being unyielding to a user’s movement (see [0078]) is construed to mean that 27 applies a retaining force during knee movement to both 30 and 37 (as evidenced by 14’s connections), as such 27 is construed to be connected in a force fitting manner) to the abutment (30) and cuff (37) wherein the cuff (37) is assigned to the base body (22; assigned to the end 35 of 22; see figure 1) of the tensioning strap (22) and the tensioning strap (22) is formed as a pressure initiation section of the cuff (37; see [0090] in reference to the tensioning device comprising a strap tightener, thus initiating a tightening pressure to a side of the user’s knee), and wherein the pull cable (27) is formed in such a manner that, in an applied state of the orthosis (10), it can be tensioned by the joint movement of the extremity (see [0077] in reference to 14 (and therefore 27) being unyielding to the movement of the user’s knee, thus a movement which would apply an extending force to 14 would tension 27), in order to thereby, via the tensioning strap (22) exert compression (tension compression) on an underlying soft-tissue region of the extremity (user’s knee), in order to cushion or limit the joint movement (see [0077]).
In regards to claim 18, Sigurdsson as now modified by the second embodiment of Sigurdsson discloses the invention as discussed above.
wherein the pull cable (27) can be tensioned in an area (area about the user’s knee) of the abutment (30) by a roll up element (26; see; see [0103]; see Figure 7a).
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23 is allowed.
The following is an examiner’s statement of reasons for allowance:  
With respect to claims 22 and 23, the subject matter not disclosed, suggested, or taught in the prior art, or within a combination of the prior art is: “wherein the third pass is longitudinally between the first pass and the second pass” of claim 22, and similarly “wherein the pull cable is attached to a first end element of the base body and runs at least three times along the longitudinal direction of the base body, including an upper run, a lower run, and a middle run; wherein the upper run extends from the first end element along the longitudinal direction of the base body to a second end element and is deflected at the second end element; wherein the lower run extends from the second end element along the longitudinal direction of the base body to the first end element and is deflected at the first end element; and wherein the middle run extends from the first end element to the second end element along the longitudinal direction of the base body between the upper run and the lower run” of claim 23 both specifying a directional location of the multiple passes of the pull cable. 
The closest art made of record is that of Modglin which comprises a tensioning strap (26; see [0024]; see figure 5) which comprises a pull cable (42; see [0027]; see figure 6) wherein the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A MILLER/Examiner, Art Unit 3786